DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                    Election/RestrictionsApplicant’s election without traverse of Invention I drawn to claims 1-15 and Species IIA directed at claims 2, 4 & 15 in the reply filed on 12-16-2020 is acknowledged. Consequently, claims 3, 16-18, 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-16-2020.
                                                       Claim Objections
Claim(s) 2-7, & 14-15 is/are objected to because of the following informalities:  
Claims 2, & 14-15 currently reads “…applying…” it should read, “…applying an infrared laser…”
Claims 3-7 currently reads “…transferring…” it should read, “…transferring heat…”
Claim 9 reads “…minimizing…” it should read, “…minimizing a heat effected zone…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Currently, it is unclear how one may control the accumulation of heat at a particular layer, i.e. the sacrificial layer versus the polymer layer and how one may mitigating or eliminating the spreading of the heat to the polymer layer if somehow only directed only to the sacrificial layer.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.A.) Claim(s) 1-2, 4, 6, & 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sieglinde et al. (US-2017/0,028,511, hereinafter Sieglinde), and in further view of Enjoji et al.  (US-2005/0,208,361, hereinafter Enjoji) Regarding claim 1, 	
A method of forming a separator for a lithium-ion battery, the method comprising: 
arranging a polymer film in contact with a sacrificial layer to form a cutting stack;
disposing the cutting stack between a first vitreous substrate and a second vitreous substrate; 
applying an infrared laser to the cutting stack through the first vitreous substrate to generate heat at the sacrificial layer; and 
transferring heat from the sacrificial layer to the polymer film to thereby cut out a portion of the polymer film and form the separator.
Sieglinde teaches the following:
([0046]) teaches that a standard substrate includes Polyethylene terephthalate (PET), Polyethylene (PE), OPP Oriented Polypropylene (OPP), Polypropylene (PP), or Polyethylene Terephthalate Polyester (PETP) has a certain density and resistance. Ink is printed via the printing cylinder in a standard rotogravure process to the substrate.  ([0047]) teaches that the water based ink absorption is 
& d.) ([0047]) teaches that the water based ink absorption is in the range of 0.1 up to 0.2 sec, enriched with soot and fine metal pigments to absorb infrared light to perforate holes into the substrate due to heat generation. Noting, that any discrepancies with the order of the steps disclosed may be addressed with the case law for the rearrangement of methods steps or the case law for sequential vs simultaneous steps. 

Regarding claim 1, Sieglinde is silent on the following limitation(s):
(b)
Regarding Claim 1, in analogous art for the production of a separators, the separators comprising a thermoplastic resin layers and utilizing a laser to heat the resin, Enjoji suggests details regarding implementing a transparent retaining jig, and in this regard Enjoji teaches the following:
 ([0047]) teaches that even if warpage and swelling occur in the separator at the time of the joining process, the joining interface is adhered by a transparent retaining jig made of glass, acrylic resin, PC or the like which can be corrected at the time of laser joining, so that the laser joining is easy. For this reason, high productivity can be realized. 


 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing electrical separators from a perforated substrate that comprises a polymer and sacrificial layer affixed the polymer and utilizes a laser for cutting holes in the substrate, of Sieglinde, by utilizing a transparent retaining jig during the fabrication of a separator, as taught by Enjoji. Highlighting, implementation of a transparent retaining jig during the fabrication of a separator allows for correcting any issues that may arise during fabrication of the separator, for instance, warpage or swelling may occur.	
Regarding claim 2, 	
Wherein applying includes accumulating heat at the sacrificial layer rather than at the polymer film.
Sieglinde teaches the following:
([0047]) teaches that the water based ink absorption is in the range of 0.1 up to 0.2 sec, enriched with soot and fine metal pigments to absorb infrared light to perforate holes into the substrate due to heat generation. 
Regarding claim 4,
Wherein transferring conveys heat to the polymer film without chemically degrading the polymer film such that the separator is free from a carbonaceous residue.
Sieglinde teaches the following:
([0047]) teaches that the water based ink absorption is in the range of 0.1 up to 0.2 sec, enriched with soot and fine metal pigments to absorb infrared light to perforate holes into the substrate due to heat generation. Highlighting, Sieglinde does not mention any carbonaceous residue forming, accumulating or remaining during the heat transfer, nor would there be any motivation or inspiration for carbonaceous residue remaining or occurring during heat transfer. Additionally, Sieglinde does not mention any degrading of the polymer film during the heat transfer. As such, it is understood that there is no motivation or inspiration for degradation of the polymer film occurring during heat transfer. Highlighting, the only degradation mentioned is in the background ([0004]) which states that the perforated substrate must be resistant to instability and degradation of the battery environment and chemistry. Consequently, it is understood that there is no degrading the polymer film due to the forming, accumulating or remaining of a carbonaceous residue.
Regarding claim 6, 	
Wherein transferring does not include melting the polymer film
Sieglinde teaches the following:
Sieglinde does not mention any melting of the polymer film in the invention disclosed. In addition, the objective of the current invention is directed at forming a perforated substrate, wherein the substrate comprises the polymer, see ([0046]). As such, it is understood that there is no motivation or inspiration for melting the polymer film during heating or any point during fabrication.
Regarding claim 10,
Wherein arranging includes ink printing the sacrificial layer onto the polymer film.
Sieglinde teaches the following:
(Abstract) teaches the method of manufacturing the perforated substrate involves a substrate which is then printed with ink into black patterns via a printing cylinder. 
Regarding claim 11,
Wherein ink printing includes depositing the sacrificial layer onto the polymer film in a repeated shape.
Sieglinde teaches the following:
([0025]) teaches that depicted in (Fig.3), 3.2 illustrates the printed substrate with the pattern. ([0040]) teaches that the finished substrate with the patterns (3.2) is the result of aforementioned printing process. Noting, that the finished substrate patterns are a repeated shape circular shape.
C.) Claim(s) 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sieglinde, in view of Enjoji, and in further view of Choi et al. (Enhancement of thermal stability and cycling performance in lithium-ion cells through the use of ceramic-coated separators, 2009, hereinafter Choi) with evidenced by Zhao et al. (US-2018/0,226,624, hereinafter Zhao)
Regarding claim 5, 	
Wherein the polymer film includes a ceramic material disposed on a porous polyolefin sheet, and 
further wherein transferring includes removing the ceramic material without contaminating the porous polyolefin sheet.
Sieglinde teaches the following:
That the standard substrate (3.5) such as Polyethylene terephthalate (PET), Polyethylene (PE), OPP Oriented Polypropylene (OPP), Polypropylene (PP), or Polyethylene Terephthalate Polyester (PETP) has a certain density and resistance. With the background ([0007]) teaching that separator technologies are being developed with polyethylene (PE), polypropylene (PP), or laminates of polyethylene and polypropylene as the substrate. These substrates are made of polyolefin materials because they have characteristics such as improved chemical stability, mechanical properties and acceptable cost.

Regarding claim 5, Sieglinde/Enjoji are silent on the following limitation(s):
(a)’s ceramic material disposed on the polyolefin sheet, (b)
Regarding Claim 5, in analogous art for the production of a ceramic coated separators, the separators comprising a polyethylene (polyolefin) substrate and an aluminum oxide (Al2O3) coating, Choi suggests details regarding implementing a ceramic coating on the polyethylene (polyolefin) substrate, and in this regard Choi teaches the following:
& b.) (Experimental, Pg. 6192-6193, ¶1) teaches that Poly(lithium 4-styrenesulfonate) (PLSS, Aldrich Chem. Co.) and aluminum oxide (Al2O3) powder with a particle size of 2–4 nm (Aldrich Chem. Co.) were used as the raw materials for making the ceramic-coated separators. These materials were put into a water/ N,N-dimethylacetamide solvent mixture (5/95, v/v), and uniformly dispersed by ball milling overnight. The resulting slurry was then coated onto both sides of a microporous PE membrane substrate. Next, the separator was dried at room temperature to allow the solvent to evaporate resulting in a ceramic-coated separator. Noting, that limitation currently addressed are directed to the structure of the polymer film utilized. As such, the case law for relevance of structure in method claims may be applied. Consequently, citing the case law for relevance of structure in method claims, note that to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31. Highlighting evidence from Zhao, ([0003]) which states that ceramic-coated separators are porous safety function separators prepared by 
	Choi as further evidenced by Zhao suggests that the benefit of implementing a ceramic coating on a membrane of polyolefin utilized in a separator is it provides a means for improving the affinity of separator with the electrolyte, (Zhao, [0003]). Highlighting, that the ceramic coating comes off easily, (Zhao, [0003]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing electrical separators from a perforated substrate that comprises a polymer and sacrificial layer affixed the polymer and utilizes a laser for cutting holes in the substrate, of Sieglinde/Enjoji, by implementing a ceramic coating on a membrane of polyolefin 
D.) Claim(s) 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sieglinde, in view of Enjoji, and in further view of Wikipedia’s Article on Polymer Degradation (Polymer Degradation, 2018, hereinafter WAPD) Regarding claim 7, Sieglinde/Enjoji are silent on the following:
Wherein transferring includes maintaining a temperature of the polymer film of less than 1,000 °C to thereby avoid chemical degradation of the polymer film
It should be noted that Sieglinde does not mention the transfer temperature implemented. However, ([0051]) teaches that the chemical Stability of the separators should be stable in the battery for a long period of time. This could be implicated from temperatures as high as 75° C. The mechanical stress resistance must protect the separator during manufacturing process, and in the assembly process of the battery itself. Going on to state that the thermal stability of lithium-ion batteries can be poisoned by water, and so materials going into the cell are typically dried at 80° C. under vacuum. Noting, that the highest processing temperature mentioned is that of 90 oC for the drying. 

The (Abstract) teaches that polymer degradation is defined as the a change in the properties—tensile strength, color, shape, etc.—of a polymer or polymer-based product under the influence of one or more environmental factors such as heat, light or chemicals. These changes are usually undesirable, such as cracking and chemical disintegration of products. The changes in properties are often termed "aging". (Oxidation) teaches that polymers are susceptible to attack by atmospheric oxygen, especially at elevated temperatures encountered during processing to shape, the use of high temperatures intended for melting may result in oxidation unless precautions are taken. As such, it is understood that the temperature utilized in processing a polymer has an impact on various properties of the polymer. Consequently, the case law for result effective variables may be implemented, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Sieglinde/ Enjoji/WAPD discloses the claimed invention except for the optimized processing temperature for the polymer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the processing temperature for the polymer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the processing temperature for the polymer for the purpose of mitigating and reducing any impact on the polymers properties such as tensile strength, color, shape that may be degraded to excessive heating, (Abstract) or may lead to the oxidation of the polymer, (Oxidation).
 	WAPD as further suggests the benefit of implementing an optimized processing temperature for the polymer is it provides a means for mitigating or reducing any degradation to the polymer’s properties, such as its tensile strength, color, shape, (Abstract). In tandem, an optimized processing temperature can also mitigate any possible oxidation to the polymer (Oxidation).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing electrical separators from a perforated substrate that comprises a polymer and sacrificial layer affixed the polymer and utilizes a laser for cutting holes in the substrate, of Sieglinde/Enjoji, by implementing an optimized processing temperature for the polymer, as taught by WAPD. Highlighting, implementation of an optimized processing temperature for the polymer allows for mitigating or reducing any degradation to the 

E.) Claim(s) 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sieglinde, in view of Enjoji, and in further view of L‘Abee et al. (US-2014/0,193,716, hereinafter L’Abee) as evinced by Muhammad Anwar (Research Gate, 2016, hereinafter Anwar)
Regarding claim 8, Sieglinde/Enjoji are silent on the following:
Wherein transferring includes minimizing a heat affected zone of the separator.
Regarding Claim 8, in analogous art for the production of a laser perforated polymer film that is implemented as a separator in lithium-ion batteries, L’Abee suggests details regarding the influence of the laser utilized and its impact on the heat-affected zone (HAZ), and in this regard L’Abee teaches the following:
([0131]) teaches that it should also be appreciated that the major drawback of film perforation with infrared lasers, such as an Nd:YAG (1064 nm) laser, is the existence of a heat-affected zone (HAZ) that is formed around the laser-drilled hole. This is because the material-removal mechanism with infrared lasers is a thermal mechanism (melting, evaporation, or vaporization). One of the most important methods to reduce the thermal effects is to use UV lasers in the perforation of holes. The high energy UV photons can directly atomize the surface material in a process known as photo-ablation, which is associated with a  inversely proportional to the diameter of the laser beam falling on the focusing lens. Noting, that the simple substitution of one known element for another to obtain predictable results allows for the implementation of case law related to KSR. Consequently, citing the case law related to KSR, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
 	L’Abee as evidenced by Anwar further suggests that the benefit of implementing UV laser is it provides a means for implementing a reduced and minimized HAZ, ([0131]). Wherein it is understood via evidence from Anwar that one may reduce the size of the laser focus point / spot size, and thus the HAZ, via altering the implemented laser’s wavelength, (¶2)

F.) Claim(s) 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sieglinde, in view of Enjoji, and in further view of Miraoui et al. (High-Power Laser Cutting of Steel Plates: Heat Affected Zone Analysis)
Regarding claim 9, Sieglinde/Enjoji are silent on the following:
Wherein minimizing includes producing the heat affected zone having a width of less than or equal to 50 μm
It should be noted that Sieglinde teaches a laser light may be applied to the gravure-printing cylinder (2.2), which engraves microns (2.5) onto surface of the cylinder. A chrome layer is applied to protect the outer surface. The result is finished engraved gravure-printing cylinder. This is a standard process microns on the surface of printing cylinder, described embossing. Noting that the cylinder (2.2) is manufactured with a 
Regarding Claim 7, in analogous art for the use of a laser in the cutting of a substrate including polymers, Miraoui suggests details regarding the influence of the laser utilized and its impact on the heat-affected zone (HAZ), and in this regard Miraoui teaches the following:
(Introduction ¶1) teaches that the heat affected zone (HAZ) is the zone of the base material which has not melted but whose microstructure and mechanical properties were affected by the heat generated during laser cutting. The heat generated by the laser cutting process and after cooling causes this change in the region near the cut surface. The heat affected zone may lead to undesirable effects such as fatigue resistance, surface cracking, and distortion. So, it is interesting to select the appropriate laser cutting parameters in order to minimize the heat affected zone. (Introduction, ¶3) teaches that an experimental investigation of laser cutting of polymeric materials was done by Choudhury and Shirley [6]. They have concluded that the heat affected zone depth is proportional to laser power and inversely proportional to compressed air pressure and cutting speed. As such, it is understood that the existence of a heat affected zone and its overall size impacts various properties of the cut material such as fatigue resistance, surface cracking, and distortion. Consequently, the case law for result effective variable may be applied due to the impact of the HAZ size on the various properties, Sieglinde/Enjoji/Miraoui discloses the claimed invention except for the optimized size and width of the HAZ.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the size and width of the HAZ, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimized size and width of the HAZ for the purpose of mitigating and reducing any undesirable effects caused by the HAZ, such as fatigue resistance, surface cracking, and distortion, (Introduction ¶1).
 	Miraoui further suggests that the benefit of an optimizing the size and width of the HAZ is it provides a means for mitigating and reducing any undesirable effects caused by the HAZ, such as fatigue resistance, surface cracking, and distortion, (Introduction ¶1).
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing electrical separators from a perforated substrate that comprises a polymer and sacrificial layer affixed the polymer and utilizes a laser for cutting holes in the substrate, of Sieglinde/Enjoji, by implementing an optimized size and width of the HAZ, as taught by Miraoui. Highlighting, implementation of an optimized size and width for the HAZ, allows for mitigating and reducing any undesirable effects caused by the HAZ, such as fatigue resistance, surface cracking, and distortion.
G.) Claim(s) 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sieglinde, in view of Enjoji, and as evidenced by Deguang Printing Machinery (General Rotogravure Printing Machine, 2016m hereinafter DPM)
Regarding claim 12,
Wherein arranging includes sandwiching the polymer film between two sacrificial layers.
Sieglinde teaches the following:
([0025]) teaches that depicted in (Fig.3), 3.2 illustrates the printed substrate with the pattern. ([0040]) teaches that the finished substrate with the patterns (3.2) is the result of aforementioned printing process. Highlighting evidence from DPM which states that the rotogravure printing machine is of combination type and can realize single sided, double sided, multi-color printing. It also offers meter counting function. Noting, that there are only two options for printing ink on the substrate, i.e., printing ink one side of the substrate or printing ink on both sides of the substrate. As such, given the option of either one or two sides, and thus choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is considered obvious to try, and allows for the case law related to KSR to be implemented. Consequently, citing the case law related to KSR "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
H.) Claim(s) 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sieglinde, in view of Enjoji, and in further view of Numao Yasuhiro (JP-4,882,221B2, hereinafter Yasuhiro)
Regarding claim 13,
Further including stacking a plurality of cutting stacks between the first vitreous substrate and the second vitreous substrate.  
Regarding Claim 13, in analogous art for a method for bonding and stacking separators for implementation in batteries, Yasuhiro suggests details regarding the ability and benefit to stacking separators, and in this regard Yasuhiro teaches the following:
([0041]) teaches that as shown in FIG. 8, first, the number of sets S of the separators to be bonded is set (step 10). The size of the curing jig and the like, is appropriately set according to the thickness of the separator. ([0054]) teaches that each step of bonding and laminating the separator is repeated, and after the number of separators reaches a predetermined number, finally, a jig (fixing gig) for curing the adhesive is laminated and then the adhesive is cured. ([0055]) teaches that since a jig (fixed jig) in which a plurality of stacked separator units are sandwiched from above and below is placed on a table, the separator can be adhered more efficiently.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing electrical separators from a perforated substrate that comprises a polymer and sacrificial layer affixed the polymer and utilizes a laser for cutting holes in the substrate, of Sieglinde/Enjoji, by implementing a stacking of stacking of separators in a fixing jig, as taught by Yasuhiro. Highlighting, implementation of a stacking of separators in a fixing jig allows for fabricating a predetermined number of separators together to a predetermined / tailorable height.I.) Claim(s) 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sieglinde, in view of Enjoji, and as evidenced by Wikipedia’s article on the electromagnetic spectrum (Electromagnetic Spectrum, 2018,WAES)
Regarding claim 14,
Wherein applying includes contacting the cutting stack with electromagnetic radiation having a wavelength of from 150 nm to 20 μm.
Sieglinde teaches the following:
([0047]) teaches that the water based ink absorption is in the range of 0.1 up to 0.2 sec, enriched with soot and fine metal pigments to absorb infrared light to perforate holes into the substrate due to heat generation. Noting, that any discrepancies with the order of the steps disclosed may be addressed with the case law for the rearrangement of methods steps or the case law for sequential vs simultaneous steps. Highlighting, evidenced from WAES which states that IR wavelengths expand from ~780nm up to ~1 mm, falling within the limitation of the claims. 
J.) Claim(s) 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sieglinde, in view of Enjoji, and in further view of L‘Abee Regarding claim 15, Sieglinde/Enjoji are silent on the following:
Wherein applying includes contacting the infrared laser with the sacrificial layer at a speed of from 0.1 m/s to 5 m/s at a power of from 50 W to 500W
Regarding Claim 15, in analogous art as applied above, L’Abee suggests details regarding the influence of various laser parameters utilized and its impact on the holes formed in the substrate, and in this regard L’Abee teaches the following:
([00121]) teaches that depicted in (FIG. 6), for example, the disclosed technique can control pore size and pore distribution via manipulation of operational parameters of a laser utilized for laser perforation. In the example films shown in (FIG. 6), characteristic pore size ranges from about 200 μm to about 30 μm. Such characteristic size can be adjusted, e.g. reduced, by customizing (e.g., discloses the claimed invention except for the optimized speed and power for the laser.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the speed and power for the laser, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to for the purpose of tailoring and customizing the of the holes generated in the substrate, noting that the laser speed and power both impact the size of hole generated in the substrate, ([0124] ,[0146])
 	L’Abee as further suggests that the benefit of implementing an optimized laser power and laser speed is it provides a means for tailoring and impacting the size of the hole generated in the substrate, ([0124] & [0146])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing electrical separators from a perforated substrate that comprises a polymer and sacrificial layer affixed the polymer and utilizes a laser for cutting holes in the substrate, of Sieglinde/Enjoji, by implementing a stacking of an optimized laser power and laser speed, as taught by L’Abee. Highlighting, implementation of an optimized laser power and laser speed allows for tailoring and impacting the size of the hole generated in the substrate.	                                                              Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wikipedia’s Article on Ablation teaches in the (Abstract) that the removal or destruction of material from an object by vaporization, chipping, or other erosive processes. As 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.




/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741